Closest Prior Art | Reasons for Allowance
	The closest prior art references identified by the Examiner have been cited in the most recent PTO-892 form (‘Notice of References Cited’). These references are considered to fail in both anticipating and/or otherwise rendering the claims unpatentable. The closest prior art is the reference relied upon in the previous non-final rejection: US Pat. No. 8,898,948 (hereinafter referred to as “the ‘948 patent”).
The prior art of record fails to teach the invention precisely as it is claimed in the instant application1. Namely, the prior art fails to teach: a lug body rotatably carried within the internal cavity, the lug body comprising a plurality of lugs, the plurality of lugs radially project from a center of rotation of the lug body, each of the plurality of lugs dimensioned to mount to a base of a selected on of a plurality of handgrips (claim 1); a lug body rotatably carried within the internal cavity, the lug body comprising a plurality of lugs, wherein a rotation of the lug body exposes a selected one of the plurality of lugs to the opening of the internal cavity, each of the plurality of lugs dimensioned to mount with a differing base of one of a plurality of handgrips (claim 7); a method step of selecting one of a plurality of lugs from a lug body rotatably carried within an interior cavity of the handgrip mount, wherein a selected one of the plurality of lugs is exposed through a bottom opening to the interior cavity, and attaching a first handgrip to the selected one of the plurality of lugs, the first handgrip having a first base corresponding to the selected one of the plurality of lugs (claim 11). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samir Abdosh whose telephone number is (303) 297-4454.  The examiner can normally be reached on 7:30am - 4:00pm PST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Samir Abdosh/
Primary Examiner, Art Unit 3641


    
        
            
        
            
    

    
        1 The claims have been considered using broadest reasonable interpretation consistent with the specification.